Citation Nr: 0842892	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a bilateral knee 
disorder. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos.  

5. Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides.  

6. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1946 to April 
1965.  His military decorations include the Korean Service 
Medal but not the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

In February 2008, within 90 days after mailing the 
notification of certification of the appeal in January 2008, 
the veteran's son submitted additional evidence directly to 
the Board without a waiver by the veteran of initial 
consideration of that evidence by the RO.  

Under 38 C.F.R. § 20.800, and subject to the limitations in 
38 C.F.R. § 20.1304, "an appellant may submit additional 
evidence, or information as to the availability of additional 
evidence, after initiating an appeal."  38 C.F.R. 
§ 20.1304(c) provides that any pertinent evidence submitted 
without a waiver must be referred to the RO.  38 C.F.R. 
§ 20.1304(c) specifically states that "[e]vidence is not 
pertinent it if does not relate to or have a bearing on the 
appellate issue or issues."  

In this case, the additional evidence merely confirms the 
veteran's prior statements and allegations.  Accordingly, the 
additional evidence received in February 2008 is not 
pertinent and referral of the claims for readjudication in 
light of this evidence is not required.  

FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a 
current back disorder.

2.  The competent evidence of record does not demonstrate a 
current bilateral knee disorder.

3.  The competent evidence of record does not demonstrate 
current tinnitus.

4.  The competent evidence of record does not demonstrate a 
current respiratory disorder.

5.  The competent evidence of record does not demonstrate 
current erectile dysfunction.

6.  The competent evidence of record does not demonstrate a 
current PTSD disability.

CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  A respiratory was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Erectile dysfunction was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in September 
2005, prior to the January 2006 rating decision being 
appealed.  The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of June 2006, prior to readjudication of 
the claims in the April 2007 statement of the case.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  The statement of the case constituted a 
readjudication of the claims.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, No. 
07-7130, slip op. (Fed. Cir. September 17, 2007); see also 
Prickett, 20 Vet. App. at 377-78.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran's service treatment records have 
been obtained.  Also on file are records of the veteran's 
post-service treatment in recent years at a military medical 
facility. 

The veteran was afforded the opportunity to testify at a 
personal hearing in support of his claims but he declined.  

The veteran has not sought VA treatment and has not indicated 
that any private clinical records exist or identified any 
additionally available evidence for consideration in his 
appeal.  

Under 38 U.S.C.A. § 5103A(d), a service connection claimant 
is entitled to a VA examination or opinion when (1) there is 
competent evidence of current disability or recurrent or 
persistent disability symptoms, and (2) evidence establishing 
that an in-service event, injury, or disease occurred or 
showing a chronic disease manifested in an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that disability or recurrent or persistent 
disability symptoms may be associated with service or another 
service-connected disorder, but (4) insufficient competent 
medical evidence to render a decision.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear 
v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006) (emphasizing 
that the third prong has a "low threshold").   

Here, the veteran has not been provided with VA nexus 
examinations because he had not provided evidence of the 
current existence of any of his claimed disabilities.  As to 
the claims for service connection for a respiratory disorder 
due to asbestos exposure and service connection for PTSD, he 
has not provided the information requested by the RO which 
would have allowed for any further evidentiary development of 
those claims.  In this regard, the duty to assist is not a 
one-way street.  When necessary or requested the veteran must 
cooperate with the VA in obtaining evidence.  If a veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (reconsideration denied, 1 Vet. App. 406 
(1991)).  In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
the Court noted that this was particularly true where "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant."  

In sum, there is no competent evidence of persistent or 
recurrent symptoms relative to the claimed disorders from the 
time of service to the present and, so, there is no 
indication that any of the claimed disabilities may be 
associated with service.  Under these circumstances, a 
medical examination or medical opinion is not required for 
the service connection claims under 38 C.F.R. § 3.159(c)(4).   

As there is no indication that the veteran was unaware of 
what was needed, nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002)38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  Certain conditions, such as 
arthritis, will be presumed to have been incurred in service 
if manifested to a compensable degree within 1 year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

Service connection is limited to cases in which disease or 
injury have resulted in a disability and absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation) and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed.Cir. 2001); 38 C.F.R. § 3.102 
(2007).  

Background

The service treatment records are negative for the claimed 
disabilities.   Reenlistment examinations in January 1956 and 
November 1961, as well as the April 1965 separation 
examination, found that the veteran had a 2 inch by 1 inch 
scar on the lower portion of his left tibia.  All chest X-
rays during service were normal. 

Service personnel records show that the veteran was stationed 
on ships off the coast of Korea during the Korean Conflict.  
Also, from May 1962 to April 1965 he was stationed on the USS 
McKean DD 784, USS Isbell DD 869, and USS Larson DD 830.  His 
military decorations include the Korean Service Medal but do 
not include the Vietnam Service Medal.  

In the veteran's original claim, VA Form 21-526 received in 
May 2005, he reported that he had been treated from September 
1964 to April 1965 for PTSD at the US Naval Base in Subic 
Bay; in September and October 1957 for back pain at the US 
Naval Station General Mann (TAP-112); from November 1964 to 
April 1965 for knee pain aboard the USS Everett F. Larson 
(DD-830); for ringing in his ears in February and March 1947 
while with the Subic China Ship Group; and in September 1957 
for difficulty breathing at the US Naval Station General Mann 
(TAP-112).  He did not report having received in-service 
treatment for erectile dysfunction but reported that it had 
begun in January 1965.  

Post-service clinical records in 2005 from a military medical 
facility show that the veteran was seen in April 2005 for 
hypertension and vertigo.  The latter was most likely 
secondary to benign positional vertigo.  He denied having 
hearing loss or tinnitus.  

In a September 2005 statement the veteran reported that he 
had served aboard three destroyers, cruising the straits of 
Vietnam.  These were the USS McKean (EE-784), the USS Arnold 
J. Isbell (DD-869), and the USS Everett F. Larson (DD-830).  
While patrolling, they had encountered an attack by a fast 
boat of the enemy making for his ship at full speed and 
zigzagging in the straits.  Also while aboard the USS General 
W. A. Mann (T-HP-112) he started experiencing backaches while 
working in the galley.  That ship was sent to the Oregon 
Naval Ship Yard to have asbestos ripped off and during this 
time the crew stayed on board the ship.  He had been on the 
USS Helena (CA-75) when it was engaged in combat off the 
coast of Korea.  

Information from the service department indicates that there 
was no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam.  

In the veteran's June 2006 notice of disagreement he reported 
that he was suffering from all of the conditions set forth in 
his application.  However, due to his cultural up-bringing he 
had not been regularly seeing a physician.  He had taken home 
remedies and lots of Tylenol for pain.

In August 2007 the RO sent the veteran a letter requesting 
detailed information concerning his exposure to asbestos and 
information about his claimed in-service stressors.  

In October 2007 the veteran reported that he was not able 
answer the questions that the RO had requested in the August 
2007 letter.  He requested that another such letter be sent 
to him.  The RO did so in November 2007.  However, the 
veteran never responded to the November 2007 request for 
information.  

In the statement from the veteran's son, received in February 
2008, it was noted that there had been racial conflict aboard 
the USS Helena when the veteran was stationed on that ship.  
Others had made threatening gestures with a knife and on one 
occasion he had been nicked by a knife.  He had been in 
constant fear for his life.  During the bombardment of 
Inchon, Korea, he and other crew members would try to sleep 
"carrying bombs on their forearms whenever possible."  He 
had dreamed about these incidents over and over.  The dreams 
were so vivid that he would awake in a cold sweat.  Also, for 
as long as the veteran's son could remember, the veteran had 
back and knee problems but was too proud to admit it.  Just 
after he retired, he began using non-traditional therapy such 
as massages, back rubs with Vicks Medicated Vaporub, and pain 
relieving patches on his back and knees.  In the Navy, 
personnel had been discouraged from seeking treatment for any 
illnesses.  He had been assigned to numerous ships and been 
exposed to hazardous noise working in the galley and scullery 
areas.  He had been very close to artillery guns during the 
bombardment of Inchon, Korea.  He had complained countless 
times to his daughter, a registered nurse, about ringing in 
both ears and she had advised the veteran to have that 
checked.  

Analysis

Back disorder, Bilateral Knee Disorder and Tinnitus

Here, there is no clinical evidence that the veteran has ever 
had a chronic disability of the back or knees.  Moreover, in 
light of this recent denial of having had tinnitus, that he 
ever had chronic tinnitus.  In fact, neither tinnitus nor 
disabilities of the back or knees have ever been diagnosed.  
Moreover, as a lay person, the veteran is not competent to 
establish such diagnosis or causal relationship to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A layperson is competent to provide evidence for the purpose 
of establishing continuity of symptomatology but cannot 
render a medical opinion as to the etiology of a disorder.  
Such lay evidence of continuous symptom cannot be found to 
lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335 - 37 (Fed. Cir. 2006).  

To whatever extent the veteran's communications of record can 
be found to assert continuity of symptomatology relating to 
the claimed disabilities at issue, ultimately, there must be 
proof of a current disability for there to be a valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the 
lack of evidence demonstrating current disability, the back 
knee and tinnitus claims must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Respiratory Disorder, Including Due to Asbestos

Regarding asbestos-related diseases, the Board notes there 
are no laws or regulations specifically dealing with service 
connect for asbestos exposure.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (Court) and 
General Counsel provide guidance in adjudicating these 
claims.

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate the 
veteran's claim for service connection for a lung disorder, 
as a residual of exposure to asbestos, under these 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  In addition, the M21-1 notes that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy personnel were exposed to asbestos.  
See M21-1, Part VI, par. 7.21(b)(2).

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

As to the Court, it has held that the M21-1 did not create a 
presumption of 
in-service exposure to asbestos for claimants that worked in 
one of the occupations that the M21-1 listed as having higher 
incidents of asbestos exposure.  See Dyment v. West, 
13 Vet. App. 141, 145 (1999); Also see Ennis v. Brown, 
4 Vet. App. 438, vacated at 4 Vet. App. 523, new decision 
issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to his 
disability was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

As to the General Counsel, in VAOPGCPREC 04-2000 (April 13, 
2000), it was held, in relevant part, as follows:  M21-1, 
Part VI, par. 7.21(a), (b), and (c) are not substantive in 
nature, but nonetheless need to be discussed by the Board in 
all decisions; the first three sentences of M21-1, Part VI, 
par. 7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.

In this case there is no competent evidence that the veteran 
now had or has ever had a respiratory disability.  His 
statements, and that of his son, are not competent for the 
purpose of establishing a current diagnosis of a respiratory 
disability and there is no diagnosis of a respiratory 
disability at any time.  In this regard, mere exposure to 
asbestos, to which the veteran was most likely exposed during 
service, is by itself not a disability.  The Board also 
observes that the veteran failed to cooperate by providing 
requested information as to the detail of his potential 
exposure.  

Again, the first Hickson element is not established by 
competent evidence and, so, the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Erectile Dysfunction, Including Due Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

In the present case, even if herbicide exposure were 
conceded, the competent evidence does not show that he has 
ever had the claimed erectile dysfunction.  There has never 
been a diagnosis of erectile dysfunction and the statements 
of the veteran are not competent for that purpose.  

So, the first Hickson element is not established by competent 
evidence and, so, the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of any 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The veteran contends that his stressors are a mix of combat 
related stress and non-combat related stress from racial 
tension on board the ship upon which he served. 

The record does not show that the veteran served in combat.  
His mere presence onboard a ship off the coast of Korea, even 
if that ship did participate in the bombardment of Inchon, 
Korea, does not establish that the veteran participated in 
combat with the enemy.  

Where, as here, the determination is made that the veteran 
did not engage in combat with the enemy, the veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the alleged noncombat stressors.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

Here, there is no credible supporting evidence that the 
in-service stressors actually occurred.  Moreover, there is 
no diagnosis of PTSD and the veteran has not related having 
had the signs or symptoms consistent with, nor having ever 
sought treatment for, PTSD.  

Lastly, the veteran did not comply with requests to provide 
details concerning his alleged stressors.  

So, here again, the first Hickson element is not established 
by competent evidence and, thus, the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for tinnitus is denied.

Service connection for a respiratory disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


